                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION

SHARONICA SIMMONS,

       Plaintiff,                                      CIVIL ACTION NO.
 v.                                                      5:18-cv-00177-TES

 TRINITY HOPE ASSOCIATES, LLC,

       Defendant.


      ORDER GRANTING IN PART MOTION FOR DEFAULT JUDGMENT
______________________________________________________________________________

       Presently before the Court is Plaintiff Sharonica Simmons’ Motion for Default

Judgment [Doc. 6] on her claims against Defendant Trinity Hope Associates, LLC. The

Court GRANTS this motion.

                    FACTUAL AND PROCEDURAL BACKGROUND

       In her Complaint [Doc. 1], Plaintiff claims that Defendant violated the Fair Debt

Collection Practices Act (“FDCPA”) by reporting an uncollected debt to credit reporting

agencies without designating that the debt was disputed. See 15 U.S.C. § 1692e(8)

(prohibiting debt collectors from “[c]ommunicating or threatening to communicate to

any person credit information which is known or which should be known to be false,

including the failure to communicate that a disputed debt is disputed”). Plaintiff seeks

statutory damages in the amount of $1,000.00; actual damages in the amount of

$15,000.00; and attorney’s fees and expenses. [Doc. 6-1, pp. 4–5]. Plaintiff effected service
on Defendant and, after Defendant failed to make an appearance in the case, sought and

received an entry of default from the Clerk of Court on February 20, 2019.

                                        DISCUSSION

       A.     Standard of Review

       At a party's request and following the Clerk's entry of default, the Court may enter

a default judgment against a defendant who has failed to plead or otherwise defend. See

Fed. R. Civ. P. 55; Solaroll Shade and Shutter Corp. v. Bio-Energy Sys., Inc., 803 F.2d 1130,

1134 (11th Cir. 1986). Entry of default judgment is committed to the discretion of the

Court. Hamm v. Dekalb Cty., 774 F.2d 1567, 1576 (11th Cir. 1985). However, default

judgment does not follow automatically from an entry of default. The Court “must ensure

that the well-pleaded allegations in the complaint, which are taken as true due to the

default, actually state a substantive cause of action and that there is a substantive,

sufficient basis in the pleadings for the particular relief sought.” Tyco Fire & Sec., LLC v.

Alcocer, 218 F. App'x 860, 863 (11th Cir. 2007). As to requests for damages, the Court may

conduct evidentiary hearings, although “no such hearing is required where all essential

evidence is already of record.” SEC v. Smyth, 420 F.3d 1225, 1232 n.13 (11th Cir. 2005).

       B.     Plaintiff’s Allegations

       Plaintiff alleges in her Complaint that she owed a debt to FastTrack Immediate

Care in the amount of $126.00. [Doc. 1, ¶ 6]. In January 2018, Plaintiff discovered that

Defendant reported the debt to Equifax for inclusion on her credit report. [Id. at ¶ 7]. In



                                             2
response she mailed a letter to Defendant disputing the debt in February 2018. [Id. at ¶

8]. Two months later, as she was attempting to obtain a loan, Plaintiff reviewed her credit

report and saw that Defendant failed to designate the debt as disputed, despite having

received Plaintiff’s formal dispute. [Id. at ¶¶ 9, 10].

       These allegations are sufficient to state a claim for violation of the FDCPA, which

specifically prohibits debt collectors from reporting disputed debts to credit reporting

agencies without designating that the debts are disputed. See 15 U.S.C. § 1692e(8). Thus,

the Court turns to whether Plaintiff is entitled to damages.

       C.        Damages

       The FDCPA provides allows for plaintiffs to receive actual damages plus “such

additional damages as the court may allow, but not exceeding $1,000.” 15 U.S.C. §

1692k(a). Given the clear violation Defendant is alleged to have committed, the Court

finds that an award of the statutory maximum of $1,000.00 to be appropriate. See 15 U.S.C.

§ 1692k(b)(1).

       The Court also held a hearing to determine actual damages. See Fed. R. Civ. P.

55(b)(2). Due to Plaintiff’s absence at the hearing and in lieu of other testimony as to actual

damages, Plaintiff’s counsel orally withdrew Plaintiff’s request for $15,000.00 in actual

damages, leaving only the request for statutory damages. Accordingly, the Court

GRANTS Plaintiff’s Motion for Default Judgment. Defendant is ORDERED to pay




                                               3
Plaintiff $1,000.00. Plaintiff may file a motion for attorney’s fees with the requisite

documentation within 14 days of the date of this Order. See LR 54.1, MDGa.

      SO ORDERED, this 18th day of April, 2019.




                                              S/ Tilman E. Self, III
                                              TILMAN E. SELF, III, JUDGE
                                              UNITED STATES DISTRICT COURT




                                          4
